Citation Nr: 1025818	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  09-15 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Whether new and material evidence has been received in order to 
reopen a claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1967 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied to 
reopening the Veteran's claim because new and material evidence 
had not been received.  The Veteran timely appealed that decision 
in an April 2009 Substantive Appeal, VA Form 9.

FINDINGS OF FACT

1.  The August 2006 rating decision, which denied service 
connection for PTSD, is final.

2.  Additional evidence associated with the claims file since the 
August 2006 rating decision is cumulative or redundant of 
evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for PTSD, and/or does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) defines VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain. 38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

The RO provided notice to the Veteran in a January 2008 letter, 
issued prior to the decision on appeal, regarding what 
information and evidence is needed to substantiate his claim for 
service connection, to include the need to submit new and 
material evidence to reopen the claim, as well as advising the 
Veteran of the basis for the prior denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The letter also advised as to 
what information and evidence must be submitted by the Veteran, 
and the types of evidence that will be obtained by VA.  The 
letter additionally provided the Veteran with notice of the 
information and evidence needed to establish a disability rating 
and an effective date for his claimed disability.  See Dingess, 
supra.  This claim was last adjudicated in April 2009.

As to the VA's duty to assist, the record also reflects that VA 
has made reasonable efforts to obtain relevant records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file include 
the Veteran's service treatment and personnel records, a private 
examination report, evidence of rocket attacks, and statements 
from the Veteran as to his in-service stressors.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and argument.  Thus, the Veteran 
was provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have affected 
the essential fairness of the adjudication or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of the decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  If a 
claim of entitlement to service connection has been previously 
denied and that decision became final, the claim can be reopened 
and reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  However, new evidence can 
be sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin of a 
veteran's disability, even where it may not convince the Board to 
grant the claim. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Service connection for PTSD was denied in an August 2006 rating 
decision, and the Veteran was notified of that decision late that 
same month.  The Veteran filed his claim to reopen in September 
2007.  Thus, the Veteran did not appeal the August 2006 decision 
within one year and that rating decision is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  
Therefore, new and material evidence is needed to reopen the 
claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The August 2006 rating decision denied service connection for 
PTSD on the basis that PTSD is not a recognized presumptive 
disease of Agent Orange.  It also denied service connection 
because no in-service stressor had been corroborated.  
Specifically, the rating decision determined that the Veteran did 
not serve in combat with the enemy, noting the lack of any of the 
medals which would connote combat, as well as his military 
occupational specialty (MOS) as a General Vehicle Repairman.  It 
noted that the evidence of record did not support a conclusion 
that the Veteran served in combat with the enemy and his own lay 
statements could not corroborate any in-service stressors.  The 
rating decision additionally stated that the evidence of record 
failed to corroborate the Veteran's stressors.  

The evidence of record in August 2006 included statements from 
the Veteran.  In one such statement, dated in April 2005, the 
Veteran reported that he had witnessed the destruction of his 
entire company except for him and one other soldier.  In a 
September 2005 statement, he indicated that he served in the 
173rd Airborne Brigade during his tour of duty in the Republic of 
Vietnam from April 17, 1968, to April 16, 1969.  He stated that 
he fought on Hill 875, during which he was in a fire fight with 
the enemy and saw one of his fellow servicemembers die 20 feet 
away from him, calling out the man's name as he slumped over 
dead.  He stated that he had to keep shooting after his friend 
had died.  Afterwards, the next day, the Veteran also found out 
that another friend 100 feet away had been killed as well.   The 
Veteran did not give a name of either individual.  

Evidence of the in-service stressors received since the last 
final denial in August 2006 includes a November 2007 statement 
from the Veteran.  In that statement he indicated that he was 
stationed with the 173rd Airborne Brigade at LZ English as a 
Heavy Vehicle Mechanic.  He stated that he saw many horrific 
events of war, including death and serious injury of comrades.  
He specifically stated that his "base came under attack numerous 
times."   He cites Exhibit C (discussed below).  He also 
indicated that he was tasked to engage the enemy in combat on 
Hill 875 and that during that engagement, a fellow comrade died 
20 feet away.  He stated that he looked over and called the man's 
name and saw him slumped over, dead.  He also learned the next 
day that another one of his comrades was killed in the same 
engagement, approximately 100 feet away.  No names of the 
individuals were given.

Exhibit C, to which the Veteran refers, contains information from 
extracts of operational reports indicating that LZ English was 
hit by two rockets prior to April 30, 1969, but does not indicate 
any two-month period in which those rocket hits occurred.  
Additionally, the 17th Combat Aviation Group and the 54th General 
Support Group were the units involved in the rocket and mortar 
attacks.  

Finally, the Veteran submitted a private physician's psychiatric 
evaluation from May 2007.  In that evaluation, the Veteran was 
diagnosed with PTSD.  The private physician noted the Veteran's 
MOS was a vehicle mechanic, but noted that his stressors were 
from combat in Vietnam.  Specifically, he saw some of his friends 
killed in combat, and a bullet missed his head by a few 
millimeters.  He also reported that he had to be sent home after 
he was told to stop firing but continued firing on his own.  
After that episode, the Veteran saw a psychiatrist.  He reported 
intense fear.  The Veteran's PTSD was linked to his stress 
related to service in Vietnam and to his post-service motor 
vehicle accident.

Numerous pieces of evidence submitted by the Veteran indicate 
that he alleges he service in combat.  In this regard, the 
Veteran's Form DD 214 lists the following medals: National 
Defense Service Medal, Vietnam Campaign Medal, Army Commendation 
Medal, Vietnam Service Medal, and a Parachute Badge.  The Board 
notes that the Veteran's medals do not signify any combat status.  
Moreover, the existence of these medals is not new evidence and 
was previously considered in the August 2006 rating decision.  
Also, the Board notes that the Veteran's MOS was a General 
Vehicle Repairman.  Such an MOS does not specifically indicate 
that he was in combat, nor is it new evidence, having also been 
considered in the August 2006 rating decision.  The Board notes 
that no new and material evidence has been received since the 
August 2006 rating decision which would substantiate the 
Veteran's claim that he served in combat.  Thus, the Veteran's 
stressors cannot be corroborated by his own lay testimony alone.  
Doran v. Brown, 6 Vet. App. 283, 288-89 (1994) (If, however, the 
Veteran did not serve in combat, or if the claimed stressor is 
not related to combat, there must be independent evidence to 
corroborate the Veteran's statement as to the occurrence of the 
claimed stressor).

The Board notes that the Veteran was asked to further clarify 
information regarding his claimed stressors in order for the 
Joint Service Records Research Center (JSRRC) to make an attempt 
at verification.  That May 2008 letter specifically asked the 
Veteran to identify the first and last names of the comrades 
killed, and instructed him to provide a two-month date range for 
each incident, and the unit assignment.  The Veteran responded to 
that letter with correspondence received in June 2008 stating, 
"I have no additional information to submit."  On the basis of 
the lack of information, the RO made a formal finding of a lack 
of information to verify the Veteran's stressors in June 2008.

The Board finds that the Veteran's November 2007 statement is not 
new but is redundant of the evidence already of record.  
Specifically, the Board notes that it is the exact same 
information provided by the Veteran in the September 2005 
correspondence.  

Additionally, while the Veteran's submission of Exhibit C showing 
evidence of rockets hitting LZ English, which he is where he said 
he was stationed, would be considered new evidence, the Board 
finds that this information is not material.  It is not material 
evidence because it does not give any dates of the rockets 
hitting LZ English, just that such occurred "prior to April 
1969."  Moreover, the Veteran's unit was not the 17th Combat 
Aviation Group or the 54th General Support Group.  The Veteran 
was assigned to the 173rd Airborne Brigade, as noted in his 
service personnel records and by his own admission.  Nowhere in 
Exhibit C is that unit shown to have been involved in any rocket 
or mortar attacks.  Since the Veteran has not given a two-month 
range, as requested, not enough information exists in the record 
in order to attempt to corroborate his stressor of rocket attacks 
against his unit during his assignment to that unit.  For this 
reason, and in light of his earlier response that he had no more 
information to provide, the Board concludes that Exhibit C here 
does not raise a reasonable possibility of substantiating the 
claim.  

The May 2007 psychiatric evaluation also notes that the Veteran 
saw friends killed in combat.  None of those individuals' names 
are noted and those deaths cannot be verified.  Additionally, the 
Board notes the episode where the Veteran stated that his head 
was missed by a few millimeters by a bullet.  He does not give a 
two-month date range on which VA can attempt to verify that 
stressor.  Thus, while new evidence, it is not material evidence 
because it does not tend to verify an in-service stressor to 
which PTSD can be linked, a necessary fact to substantiate the 
Veteran's claim.

The May 2007 psychiatric evaluation also stated that the Veteran 
received psychiatric treatment in service.  The Board observes 
that no such psychiatric treatment is noted in the Veteran's 
service treatment records.  In any event, to the extent that it 
can be said to demonstrate in-service psychiatric treatment, it 
is not material because, absent evidence of an in-service 
stressor, it does not raise a reasonable possibility of 
substantiating the claim.

The Veteran's May 2007 psychiatric evaluation also includes a 
diagnosis of PTSD, which is the first time such is shown in the 
record.  Thus, such a diagnosis is new evidence.  However, such 
diagnosis is not material in this case because, without a 
corroborated in-service stressor to which it can be linked, the 
Veteran's claim for PTSD cannot be substantiated.  

Accordingly, the Board finds that the evidence received since the 
August 2006 rating decision, the last final denial of his claim 
for PTSD, is not new and material evidence, is redundant 
evidence, or does not substantiate an in-service stressor which 
is an unestablished fact necessary to substantiate his claim.  
Thus, the Board must deny reopening the Veteran's claim for 
service connection for PTSD.  See 38 C.F.R. § 3.156(a).

In reaching the above conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

New and material evidence having not been received, the claim of 
entitlement to service connection for PTSD is not reopened, and 
the appeal is denied.



____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


